Title: To George Washington from Major General Philip Schuyler, 17 July 1777
From: Schuyler, Philip
To: Washington, George



Dr Sir
Fort Edward [N.Y.] July 17h 1777.

Your Excellency’s Favors of the 12th & 13th Instant I had the Honor to receive Yesterday.
It is very true that we have a great plenty of Horses in this part of the Country, but as they are always drove two a Breast and none with such Collars as are generally used in the Artillery, I feared that it would be difficult to get them to draw, and I have found it so much so with the two pieces which General Nixon has with him, that I have ordered the Carriages which are now making for the Cannon I have here to be constructed so as to be drawn with Horses a Breast of each other.
Major Stevens is safe, but so ill at Albany, that I fear he will be of little Service this Campaign.
We have chosen two advantageous Spots of Ground about four Miles below this, where the Troops that came from Tyonderoga and part of the Militia have began to make some Works, but I do not propose to

move down with what Troops I have here until I can procure more Axes and Intrenching Tools, which are collecting in the Country.
The D. Adjutant General has not, as yet been able to procure a Return of the Troops, but expects that he will be able to deliver it to me by to Morrow—Part of the Enemy’s Force is at Skenesborough—A Body of between one & two thousand at Castleton and another returned to Tyonderoga in order to come by that Rout across Lake George—They have an advanced post at a Block House near Fort Ann and their Indian Scouts are continually lurking about our advanced posts—The Day before Yesterday they made prisoners of two Waggoners near Fort George.
We have brought away every Thing we had at Fort George and Yesterday Colonel Van Dyke, agreeable to his Orders, quitted the post, after seeing every part of it in Flames—Strengthened with that Garrison, who are in good Health, and if the Militia who are here or an equal Number can be prevailed on to stay and the Enemy give me a few Days more, which I think they will be obliged to do, I shall not be apprehensive that they will be able to force the posts, I am about to occupy.
So much of Toryism prevails amongst the people in what are commonly called the New Hampshire Grants and amongst those that reside in the Townships bordering on them, that I should not be much surprized if General Burgoyne should attempt to march as far as Bennington, in order to procure Cattle & Carriages, for I cannot, as yet, learn that many have been brought away, altho’ I gave the necessary Orders immediately on being informed of the Retreat from Tyonderoga—I have had part of Wood Creek filled with Trees and the Roads between this and Fort Ann broken up & rendered impassable, unless much Labour is bestowed on them.
The Cattle beyond this are all brought and bringing away, and I shall not leave any Forage for the Enemy’s Cattle to subsist upon.
Inclose your Excellency, Copy of a publication of General Burgoyne’s, with Copy of one of mine—I have ordered every person that has or may take a protection from the Enemy, and that can be taken, to be secured and sent to Goal.
Part of the Militia from the Massachusetts and all those from New Hampshire I have ordered to join Colonel Warner, who is at Manchester and who has my Orders to advance as near the Enemy as he can, with the small Force he has, the better to bring off the Cattle & Carriages near them. I am &c.

P. Schuyler

